Title: From George Washington to Lieutenant Colonel William Lee Davidson, 19 December 1778
From: Washington, George
To: Davidson, William Lee


  
    Sir
    Head Quarters Middle Brook [N.J.] 19th Decemr 1778.
  
You are to leave a Captain two Subs. and fifty Men of the detachment of Colo. Hogans Regt at Trenton and proceed with the remainder to Philadelphia, upon your arrival at which place you are to make report to General Arnold or commanding Officer and take your directions from him. You are to leave word at Trenton for Colo. Hogan to follow with the remainder of the Regt (except the Captain and fifty who are to guard the Stores at Trenton) to Philada. He is to take with him as many of his sick and Convalescents as possible; those that cannot proceed beyond Trenton must be left either there or at Princetown, with directions to join the Regt as they recover Colo. Hogan is also upon his arrival at Philada to take his orders from Genl Arnold or commanding Officer. Be pleased to leave a Copy of this letter for him at Trenton. I am Sir Your most obt Servt.
